Citation Nr: 1221023	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-23 148A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Eligibility for receipt of benefits under the Restored Entitlement Program for Survivors (REPS).



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to September 1985.  The appellant is the deceased Veteran's younger son.

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appellant submitted an application for benefits under REPS in April 2007.  At that time, he was 20 years old and attending college full time.  In a letter dated in August 2008, the RO informed the appellant that his claim had been denied.

In May 2005, the appellant's mother (and the Veteran's ex-wife) submitted a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2006.  The appellant's mother submitted a substantive appeal in January 2006, and provided testimony at the March 2008 Board hearing with respect to her REPS claim before a Veterans Law Judge (VLJ).  

In a May 2008 action, the Board found that the appellant should be given the opportunity to submit his own NOD.  He did so in June 2008.  On appeal in January 2009, the Board determined that the June 2008 NOD was timely in light of the procedural errors in this matter, and remanded the case so that an SOC could be issued.  The RO issued a statement of the case (SOC) in May 2009, and the appellant filed a substantive appeal in July 2009.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 1991 from cocaine and methadone intoxication.

2.  The Veteran did not die on active duty prior to August 13, 1981, and he did not die from a disability incurred in or aggravated by service prior to August 13, 1981.


CONCLUSION OF LAW

The eligibility requirements for benefits under REPS have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.159, 3.812 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Correspondence dated in August 2008 explained that the appellant was not eligible for REPS benefits. 

In May 2009, the RO issued an SOC which set forth the eligibility requirements for REPS benefits and discussed the evidence establishing that the criteria were not met.  The appellant was apprised of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  

The Board acknowledges that VCAA notice was not furnished to the appellant prior to the RO's initial adjudication of his appeal.  However, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Significantly, the evidence does not show, nor does the appellant contend, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.

Moreover, the Board finds that VA has complied with its duty to assist the appellant in the development of his claim.  VA has obtained the Veteran's complete service treatment records (STRs), personnel records, private treatment records, and VA treatment records.  

A medical opinion was not obtained in this case.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record does not show any evidence of a drug addiction prior to August 13, 1981, which is the basis for the claim.  Under these circumstances, VA's duty-to-assist doctrine does not require that an opinion be obtained.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   In this regard, there is no reasonable possibility that an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  Analysis

The appellant seeks REPS benefits.  He contends that the Veteran developed an addictive behavior due to the use of prescription drugs prior to August 1981, and that this drug addiction eventually caused his death.  

The Omnibus Budget Reconciliation Act of 1981, Public Law 97-35, 95 Stat. 841, eliminated certain benefits administered by the Social Security Administration  (SSA), including most student benefits paid to children over the age of 18.  In order to preserve the eliminated benefits for certain children of deceased veterans, Section 156 of Public Law 97-377 (codified at 42 U.S.C. § 402) created REPS benefits, which included benefits payable to qualified unmarried postsecondary school students between the ages of 18 and 22.  These benefits were to be funded by the Department of Defense, but administered by VA using a mixture of VA and SSA eligibility criteria.  SSA eligibility criteria are used in order to put a claimant in approximately the same position he or she would have been but for the 1981 changes. 

In order to be eligible for payment of REPS benefits, it must first be established that a veteran died while on active duty prior to August 13, 1981, or that he died from a disability incurred in or aggravated by active duty prior to August 13, 1981.  38 C.F.R. § 3.812(a) (2011). 

Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.

VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), VAOPGCPREC 2-98 (1998).  

The Veteran died in January 1991 from cocaine and methadone intoxication.

Service treatment records (STRs) show that the Veteran injured his right knee in January 1978.  It appears that he was given pain medication.  In September 1978, the Veteran was treated for an infection.  He was prescribed Darvon.

The Veteran was treated at least three times for headaches in June 1980.  He was prescribed either Percovan or Cafergon at each visit.

In March 1982 and January 1983, the Veteran was treated for bronchitis and a cough, respectively.  He was prescribed Codeine both times.

In April 1983, the Veteran sustained head trauma as a result of a motor vehicle accident.  He subsequently was diagnosed with seizures and headaches, and was prescribed Codeine.  STRs dated from July 1983 to February 1984 show that the Veteran's Codeine prescription was refilled nine times.  

A medical report accompanying a November 1983 reenlistment examination shows that the Veteran was taking Codeine.

Twice in September 1984, the Veteran requested Codeine for his headaches.  The clinician wrote "I will not enter upon a chronic Tylenol with Codeine prescription for this patient."  In October 1984, the Veteran stated that Tylenol with Codeine was the only medication that provided any relief for his headaches.  The clinician prescribed Darvocet and wrote "[n]o narcotic containing medications!"  The Veteran's Darvocet prescription was refilled in November 1984.

An undated report shows that the board of examiners recommended the Veteran be returned to six months' limited duty because of seizures and migraines with periodic re-evaluation.  At the time, the Veteran denied excessive drug use.

In July 1985, a board of examiners determined that the Veteran should be discharged due to his seizure disorder and migraine headaches.  That same month, the Veteran was prescribed Darvocet for a left shoulder disability.

The Veteran was discharged from service in September 1985.

An October 1985 private treatment record shows that the Veteran was treated for seizures, migraines, and left shoulder degenerative arthritis.  The doctor prescribed Darvocet for the migraines.  The Veteran requested Tylenol with Codeine the following month.

A December 1985 VA examination report shows that the Veteran was taking Tylenol with Codeine.  He denied recreational drug use.  

In February 1986, the Veteran received VA inpatient treatment for polydrug abuse.  He reported using up to two grams of Codeine and up to 100 milligrams of Valium "almost every day."  He also reported occasional cocaine use.  He stated that his drug use dated back to a motor vehicle accident during service.  

In a May 1986 rating decision, the RO granted service connection for partial complex seizure disorder, left shoulder arthritis, and migraine headaches.  

VA treatment records dated in August 1986 show that the Veteran reportedly started abusing Codeine after an in-service motor vehicle accident.  In November 1987, he stated that in-service urinalyses were always negative even though he was using opiates.  The Board notes that the urinalyses in the STRs are not positive for drug use.  

A July 1988 private treatment record shows that the Veteran was treated for a migraine headache.  The doctor noted that he had been instructed "not to administer narcotics."

The Veteran subsequently entered into a VA Methadone maintenance program.  In August 1988, he reiterated that his drug abuse problem started after the 1983 motor vehicle accident.  However, in October 1988 he reported that he had first abused opiates in the early 1980's "prior to [an] auto accident."

In April 1990, the Veteran reported that he had been addicted to medically prescribed opiate drugs for sixteen years, specifically Codeine.  

The Veteran submitted a claim for service connection for drug abuse in June 1990.  He stated that his migraine headaches and left shoulder disability had caused him to become dependent on "narcotics and tranquilizers and barbiturates."

In September 1990, the Veteran reported opiate abuse since 1982. 

The Veteran's ex-wife's testified at a Decision Review Officer (DRO) hearing in September 1993.  She stated that she had met the Veteran while they were both stationed in London, England.  He told her that he had been prescribed Codeine for headaches while stationed in Okinawa, and that "they passed it out like candy."  Transcript at 3.  She stated that the Veteran often failed urinalysis tests, but would show his Commander a prescription for the medication.  She testified that she did not realize the full extent of the Veteran's drug problem until 1985, when the captain of the Veteran's unit brought him home after discovering that he had repeatedly been prescribed large amounts of prescription narcotics.  Id. at 4.  E.R., a VA doctor who had treated the Veteran in 1988 and 1989, testified that his addiction had started during service.

In an April 1996 rating decision, the RO granted service connection for the cause of the Veteran's death.  

The Veteran's ex-wife, as part of the prosecution of her claim, and Dr. E.R. testified at a Board hearing in March 2008.  This testimony is essentially duplicative of that from the September DRO 1993 hearing.

After having reviewed the evidence of record, the Board finds that the appellant has not established eligibility to REPS benefits.  The only possible basis for finding eligibility in this case, because the Veteran died after 1981, would be if cocaine or methadone dependence, which caused the Veteran's death, was incurred or aggravated prior to the August 13, 1981, delimiting date.  VA and private treatment records show a long post-service abuse of drugs and long-standing treatment with Methadone from 1985 to 1990.  STRs show prescriptions for pain medication.  These records indicate that the Veteran may have become dependent on prescription pain medication during service.  However, there is no evidence of drug abuse prior to August 1981.  Post-service treatment records show that, by his own reports, the Veteran started abusing prescription drugs after his 1983 in-service motor vehicle accident.  While Dr. E.R. opined that the Veteran's drug abuse started during service, she did not provide an onset date.  Significantly, while the record shows that the Veteran was prescribed different pain medications prior to August 1981, there is no competent evidence of record that any addiction, including to cocaine or Methadone, had its onset prior to August 13, 1981.  Nor has there been any suggestion by competent authority that any drug abuse or addiction began as early as August 1981.  Evidence of the Veteran having taken prescription medications prior to August 13, 1981, does not demonstrate abuse or addiction that started at that time.

The Board acknowledges the appellant's opinion concerning the onset date of the Veteran's prescription drug abuse.  His statements, and those of the Veteran's ex-wife, are the only evidence that supports his claim.  However, as a layperson, lacking in medical training and expertise, neither appellant nor his mother can provide a competent opinion on a matter as complex as the onset of the Veteran's drug abuse and their views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Because the Veteran's death is not shown to have occurred while on active duty prior to August 13, 1981, or been the result of a disability incurred in or aggravated by active duty prior to August 13, 1981, the appellant has not satisfied the threshold requirement for eligibility for REPS benefits.  The preponderance of the evidence is against the claim.


ORDER

Eligibility for receipt of REPS benefits has not been established; the appeal is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


